Citation Nr: 1812878	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-41 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, however diagnosed.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file includes additional documents pertinent to the present appeal that were associated with the record since the issuance of the September 2015 statement of the case.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has a current psychiatric disability related to service.

Service treatment records reflect that the Veteran was referred for a psychological evaluation regarding job dissatisfaction, feeling picked on by various personnel, and the inability to control anger/stress.  The Veteran was provided with a provisional diagnosis of generalized anxiety disorder; however, a subsequent psychiatric evaluation reflected that the Veteran was diagnosed with personality disorder not otherwise specified (NOS) with avoidant, antisocial, and paranoid features.  He was recommended for separation.  His DD-214 reflects that he was discharged with a personality disorder.          

The Veteran was hospitalized in June 2013.  He was diagnosed with delusional disorder, grandiose type, personality disorder NOS, with narcissistic and paranoid traits.  The Veteran submitted a letter confirming that he had been in treatment with Chilton Shelby Mental Health Center since August 2013.  Diagnoses included delusional disorder, alcohol dependence, and personality disorder NOS.

The Veteran was provided with a VA examination in November 2013.  The examiner diagnosed a personality disorder with cluster A and B traits, psychotic disorder NOS, and alcohol abuse.  The examiner was asked to provide an opinion as to whether the Veteran's personality disorder was at least as likely as not the result of the mental condition seen in his service treatment records, but found that it was impossible to provide the requested medical opinion, as the Veteran was never formally diagnosed with any other mental health condition besides personality disorder NOS while in service.  

The Board finds this opinion is inadequate.  The VA examiner does not adequately explain or discuss the other diagnoses of record, such as a delusional disorder and a psychotic disorder and whether these are related to the Veteran's military service.  Moreover, although personality disorders are by definition preexisting disorders, considered a congenital or developmental defect, and are not subject to service connection, if a Veteran has a current psychiatric disorder as a result of disease or injury superimposed on a personality disorder during or as a result of service, service connection may be granted for that psychiatric disorder.  VAOPGCPREC 82-90. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from an appropriate examiner as to the etiology of any currently diagnosed acquired psychiatric disorder, to include psychotic disorder and delusional disorder.  

The examiner should opine as to whether:

a)  It is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current psychiatric disorder, other than a personality disorder, that began during service or is otherwise related to service?  If the examiner finds that the Veteran does not currently have any psychiatric disorder other than a personality disorder, the examiner must explain why the other diagnoses of record, such as delusional disorder or psychotic disorder, are not valid diagnoses for the Veteran.

b)  It is at least as likely as not that a psychosis manifested to a compensable degree within a year of service discharge; and 

c)  It is at least as likely as not that the Veteran now has additional psychiatric disability due to an in-service disease or injury superimposed upon the personality disorder that was diagnosed in service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




